Citation Nr: 1632766	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-14 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran had active service from October 1995 to March 1996 and from December 1997 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the San Diego, California Department of Veterans Affairs Regional Office (RO).  

The Board notes that the Veteran had initially appealed the issue of entitlement to service connection for bilateral hearing loss disability, which was also denied via the November 2007 rating decision.  However, in his April 2011 substantive appeal, he limited his appeal to only the issue of entitlement to service connection for tinnitus.  The Board has limited its consideration accordingly.  Additionally, during the pendency of this appeal, in an April 2011 rating decision, the RO granted the Veteran entitlement to dependents' educational assistance benefits under 38 U.S.C.A. Chapter 35, effective December 24, 2010, based on a finding that his service-connected disabilities rendered him permanently and totally disabled.  


FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for tinnitus as a result of active service.  A review of the Veteran's DD Form 214 shows that while on active service his military occupational specialty was "civil affairs gen," which is not necessarily indicative of noise exposure; however, a review of the Veteran's service treatment records shows that while on active service, he was enrolled in a hearing conservation program as he was routinely exposed to hazardous noise.  As such, the Board concedes that he was exposed to noise while on active service.  

While the Veteran's service treatment records show that the Veteran was part of a hearing conservation program, there is no indication that he was diagnosed with tinnitus while on active service.  The Veteran's reserve service treatment records show that on a Medical Evaluation Board examination, in November 2007, the Veteran was noted to have moderate tinnitus.  

Post-service VA outpatient treatment records document that the Veteran routinely complains of tinnitus and reports that his symptoms have worsened over time.  

At a January 2010 VA examination, the Veteran reported that tinnitus began in 1998.  After examination and review of the record, the examiner opined that the Veteran's tinnitus was less likely as not cause by or a result of in-service noise exposure.  The examiner did not provide an explanation of rationale for her opinion, which renders the opinion inadequate.  

The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Charles v. Principi, 16 Vet. App. 370 (2002); Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible with regard to his statements concerning the onset of his tinnitus.  

In this case, the Veteran was exposed to acoustic trauma in service, and he maintains that his tinnitus had its onset in 1998.  At his VA examination and in VA outpatient treatment records, he has credibly asserted that the tinnitus has been persistent since that time.  The only medical opinion addressing the etiology of the tinnitus is inadequate.  Under the circumstances, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


